Order filed May 9, 2013




                                     In The


          Eleventh Court of Appeals
                                  __________

                             No. 11-11-00231-CR
                                 __________

                          JOHN POWELL, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                 On Appeal from the County Court at Law No. 2
                              Ector County, Texas
                          Trial Court Cause No. 10-4391


                                   ORDER
         This appeal has been unduly stalled due to the failure of Appellant’s
appointed counsel, Anthony Robles, to file an appellate brief. The brief was due
on December 31, 2012. We have had no further communication from counsel.
More than four months have passed since the deadline, and counsel has yet to file a
brief.
      By this order, Anthony Robles is ORDERED to file in this court a brief on
behalf of Appellant on or before May 24, 2013.


                                                 PER CURIAM


May 9, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                        2